Per Curiam.
This action arose out of a contract by which the defendant agreed to purchase certain real estate from the plaintiff. The trial court found that the defendant had breached the contract and, by mandatory injunction, ordered him to terminate an encumbrance on the plaintiff’s title by removing the sales agreement from the Bethany land records.
We have carefully considered each of the defendant’s claims of error including a plenary review of the record, transcript and briefs of both parties. The defendant, as the appellant, has the burden of showing that there was error in the judgment from which the appeal was taken. Manzin v. United Bank & Trust Co., 6 Conn. App. 513, 517, 506 A.2d 169 (1986); B. Holden & J. Daly, Connecticut Evidence § 60i. After affording the claims of error the appropriate scope of review, we find that the defendant has not met his burden.
There is no error.